Title: To George Washington from Jabez Bowen, 28 August 1781
From: Bowen, Jabez
To: Washington, George


                        
                            Sir
                            Providence August 28 1781
                        
                        Yours of the 16th arived the Evening before the General Assembly was to meet. I laid the same before them and
                            they gave immediate Orders for the Quarter Master to take up Transport and ship all the Salted Provisions (A few Barrels
                            excepted) and the Thirty Hhds of Rum. The Fleet weir all ready to Saile on the Evening of the 20 but weir detained by
                            contrary Winds ’till the 25th when they had a fine Wind at N.E. which carred them out of Sight at 3 oClock P.M. by Returns
                            I find that their was only 9 or 10 Hhds of Rum put on Board no more could be got ready from the short notice we had.
                        I shewed your Letter to Adml de Barras who chearfully offerd every assistance in his power to the Vessell we
                            should put under his Convoy. we wish them success in their Expedition.
                        before this comes to your Hands you will have seen Colo. Laurens who will give you all the
                            News we have and I dare say a pleasing account of his owne mission. we now expect the arrival of the Count de Grass with
                            much impatience as the Season for Campaigning is far advanced.
                        I am much pleased that our Friend General Greene has been able to restore our broken affairs in the
                            Carolinas. I must confess his success has been far beyond my most Sanguine expectations. I wish ardently that the great
                            New England States would exert them selves once more to give you an army to Chastize those Boasters that speake such bigg
                            swelling Words in New Yorke. Pray my Dear Sir intrest your self in the Delivery of our poor Country men who are confined
                            in New Yorke; such a great Mortality prevails on board the Prison Ships that Death will make a
                            goale delivery soon. they are made to Believe that their not being a General Exchange made; arises purely from
                            difficulties started on our side. I am Dear Sir Your Excellencys Most Obedient & Humb. Servant
                        
                            Jabez Bowen
                        
                    